Citation Nr: 1826603	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disorder. 

2. Entitlement to a higher initial rating for the service-connected right knee disability. 

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a left shoulder disorder.

5. Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to April 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

The Veteran requested a videoconference hearing before the Board in his substantive appeal, but withdrew his request in December 2017.  

The Veteran filed a timely notice of disagreement for the issues of service connection for left and right shoulder disorders in December 2016, but a Statement of the Case has not been issued yet.  The Board thus accepts limited jurisdiction over this issue for the sole purpose of remanding it for a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of service connection for the low back, left shoulder, and right shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In March 2018, after the issue was certified to the Board but prior to the promulgation of a decision, the Veteran withdrew his appeal for service connection for a left knee disorder. 

2. Pre-meniscectomy, the Veteran's right knee disorder was manifested by pain, slight instability, and normal range of motion without objective evidence of pain on motion, but was not manifested by flare-ups, frequent episodes of locking, or frequent episodes of effusion.  

3. Post-meniscectomy, the Veteran's right knee disorder was manifested by pain, slight instability, and normal range of motion without objective evidence of pain on motion, and flare-ups.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal have been met with respect to the claim of service connection for a left knee disorder.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2016). 

2. The criteria for a compensable rating for the service-connected right knee chondromalacia based on limitation of motion have not been met for any time period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

3. The criteria for a separate 10 percent rating for removal of semilunar cartilage in the right knee with symptoms have been met effective December 6, 2013.  
38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).

4. The criteria for a rating in excess of 10 percent for right knee instability have not been met for any time period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See id.  

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, while new evidence was received following the Statement of the Case, the evidence was not material as it did not discuss any relevant criteria for the higher initial rating claim. 

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.


Service Connection for a Left Knee Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In March 2018, the Veteran's attorney withdrew the appeal for service connection for a left knee disorder.  The Board thus finds that there remains no allegation of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Higher Rating for the Right Knee Disorder

The Veteran argues that he is entitled to a 10 percent rating for his service-connected right knee chondromalacia based on evidence of right knee pain.  Currently, the Veteran is rated at 0 percent under Diagnostic Code 5260 for right knee chondromalacia and 10 percent under Diagnostic Code 5257 for slight instability associated with the right knee chondromalacia. 

VA treatment records are associated with the claims file and show complaints of knee pain throughout the period on appeal.  On December 6, 2013, the Veteran underwent a right knee arthroscopy and partial medial meniscectomy.  The post-operative diagnoses were chronic ACL rupture scarred to the PCL, anterior horn medial meniscus tear, and chondromalacia. 

Prior to that surgery, the Veteran was afforded a VA examination for his knees in October 2012.  He reported sharp pain, giving way, and difficulty squatting, but denied flare-ups.  Range of motion testing revealed normal flexion and extension, with no objective evidence of painful motion and no additional limitation of motion after repetitive use testing.  The examiner also indicated there was no functional loss or impairment.  Muscle strength and joint stability tests were normal and there was no evidence of patellar subluxation or dislocation, but there was a right knee meniscal tear with frequent episodes of joint pain.  He diagnosed the Veteran with patellofemoral syndrome in the right knee and a strain and/or partial thickness tearing of the PCL in the right knee, but concluded that the knees were within normal limits.  

He was afforded another VA examination for his knees in April 2014.  He reported undergoing an arthroscopy and, despite experiencing improvement since the procedure, he still experienced constant aching pain that worsened with bending or squatting and flare-ups that limited him in all physical activity.  Range of motion testing revealed normal flexion and extension, no objective evidence of painful motion, and no additional limitation of motion after repetitive use testing.  Muscle strength and joint stability tests were normal and there was no evidence of patellar subluxation or dislocation.  The examiner documented arthritis in the right knee, but he did not cite to the specific x-ray findings documenting arthritis, and the Board found none in the record.  While he noted that there was no functional loss or impact earlier in the report, the examiner also opined that the Veteran's right knee disability limits his ability to perform physical labor jobs. 

The Board finds that the Veteran is not entitled to a 10 percent rating for his right knee chondromalacia under any relevant diagnostic code prior to December 6, 2013.  The medical evidence showed normal flexion and extension, without objective evidence of pain or additional limitation of motion after repetitive use.  Therefore, the criteria for a compensable rating under Diagnostic Code 5260 have not been met.  Furthermore, there are no x-ray findings documenting right knee arthritis in the treatment records or examinations; accordingly, the Veteran is not entitled to a 10 percent rating under Diagnostic Code 5003 for painful, noncompensable limitation of motion, for a major joint affected by arthritis.  

Moreover, while the Veteran's attorney argued that he is entitled to a 10 percent rating based on pain effective March 25, 2011, the evidence does not show that the right knee pain caused any functional impairment that warrants an additional 10 percent rating prior to December 6, 2013.  Specifically, the September 2012 VA examination showed normal range of motion without evidence of pain on motion and normal range of motion after repetitive use testing.  The Veteran reported difficulty squatting, but he denied flare-ups.  Thus, while the Veteran experienced pain, it did not cause sufficient functional impairment to warrant a 10 percent rating.  Additionally, a separate rating is not warranted under Diagnostic Code 5258 because the evidence does not demonstrate frequent episodes of effusion or locking.  In short, the evidence does not support a 10 percent rating prior to December 6, 2013 based on pain, functional impairment, or limited motion. 

The Board finds, however, that a separate 10 percent rating is warranted under Diagnostic Code 5259, effective December 6, 2013, the date the Veteran underwent the partial meniscectomy.  The evidence shows that the Veteran experienced pain and flare-ups following his partial meniscectomy; accordingly, a 10 percent rating is warranted based on symptomatic residuals following removal of the semilunar cartilage. 

Finally, the evidence does not demonstrate that the Veteran experiences more than slight instability.  While the Veteran has reported experiencing giving way, the medical evidence does not show recurrent subluxation or lateral instability.  Specifically, the September 2012 and April 2014 examinations revealed normal joint stability test results.  While the examiner documented a positive Lachman's test in November 2013, he determined there was "no gross instability with the knee in the Lachman's test was settled" during the partial meniscectomy.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted. 


ORDER

The appeal of service connection for a left knee disorder is dismissed. 

Entitlement to a compensable rating under Diagnostic Code 5260 is denied. 

Entitlement to a separate 10 percent rating under Diagnostic Code 5259, effective December 6, 2013, is granted. 

Entitlement to a rating in excess of 10 percent under Diagnostic Code 5257 is denied. 


REMAND

In March 2018, the Veteran argued that his back was secondary to his service-connected right knee.  This theory was not addressed by the April 2014 VA examiner.  While the Veteran has provided a private medical opinion, the Board finds that the opinion was inadequate as it did not address how limping would cause the Veteran's degenerative arthritis of the lumbar spine.  The Board thus finds that a remand is necessary to obtain an addendum medical opinion that adequately addresses the relationship, if any, between the service-connected right knee and the nonservice-connected low back disorders.  

Additionally, the Veteran filed a timely notice of disagreement for the issues of service connection for left and right shoulder disorders in December 2016, but a Statement of the Case has not been issued yet.  A remand is therefore necessary for the AOJ to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding Beckley VAMC treatment records from October 2017 to the present. 

2. Forward the claims file to the VA examiner who conducted the April 2014 VA examination for an addendum medical opinion, or to another appropriate examiner if she is unavailable.  The entire claims file, including a copy of this remand, should be made available to the examiner.  An in-person examination is unnecessary unless determined otherwise.  

After a review of the evidence, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right knee disability caused his degenerative arthritis of the lumbar spine. 

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right knee disability aggravated his degenerative arthritis of the lumbar spine.

The examiner should render separate opinions for causation and aggravation and discuss the favorable private medical opinion from December 2017.  The examiner should provide a supporting rationale for any opinion rendered. 

3. Afterward, readjudicate the claim.  If any benefit sought remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, with an adequate opportunity to respond.

4. The AOJ should issue a Statement of the Case addressing the Veteran's claims of service connection for left and right shoulder disorders.  The AOJ should also remind the Veteran that he must file a timely VA Form 9 to perfect his appeal and advise him of the time limit for submitting a substantive appeal

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


